Mr. Justice del Toro
delivered the opinion of the court.
This case is one of filiation. It is alleged in the complaint:
“First. That the plaintiff was born on October 15, 1889, and is therefore of legal age, with capacity to sue and be sued, and that he is a resident of San Sebastián, within this judicial district.
“Second. That the defendant succession consists of Onorifera Cabán, of legal age, legitimate daughter of Juan Tomás Cabán, a resident of San Sebastian, within this judicial district.
“Third. That Juan Tomás Cabán, during his amorous intercourse with Maria Ramos, had by her a child called Prudencio Ramos, the plaintiff herein, who both publicly and privately was always treated by his father, Juan Tomás Cabán, as his son; and at the time of the plaintiff’s conception and birth his aforesaid parents were unmarried and had legal capacity to contract marriage.
“Fourth. That Juan Tomás Cabán died on March 8, 1910.”
Onorifera Gabán, through her counsel, answered the complaint in the following terms:
“1. She denies the first allegation of the complaint with reference to the date of the birth of Prudencio Ramos.
“2. She denies the second allegation of the complaint inasmuch as the succession of Juan Tomás Cabán is not composed exclusively of Onorifera Cabán.
“3. She denies absolutely that Maria Ramos has eA^er had any amorous relations Avith Juan Tomás Cabán, and that as a result of such relations they had had a child called Prudencio Ramos, and she consequently denies that the latter had ever been publicly and privately treated as his son by Juan Tomás Cabán.
*517“As new matter of defense, tbe defendant alleges: That Maria Ramos, at tlie time she conceived Prudencio Ramos, lived in barrio Pozas of San Sebastián, and in that barrio she was then a public woman who bestowed her favors on many persons who solicited them. ’ ’
Trial having been had, the court, on November 2, 1911, rendered judgment dismissing the complaint with costs against the plaintiff. From this judgment the present appeal was taken.
The grounds upon which the judgment appealed from is based are two, viz:
(a) That the complaint does not state facts sufficient to constitute a cause of action, and
(5) That the evidence is insufficient, for it does not appear from it that the father had a deliberate intention of acknowledging the plaintiff as his son.
At the trial in the court below it was fully proven by the certificate of registration that the plaintiff was born on October 15, 1889, and both parties, through their counsel, have maintained before this Supreme Court, and such is the fact, that the substantive law regulating this case is Law 11 of Toro, in force at the date of the plaintiff’s birth. Said law reads:
‘‘ And in order that there should be no doubt as to who are natural children we ordain and direct that those be deemed natural children whose parents, at the time of their birth or conception, were capable of marrying each other without dispensation, provided the child has been acknowledged by the father and he has had in his own house the woman by whom he begot it. When the aforesaid conditions are found in the child we order that he be deemed a natural child.” 1 Llamas y Molina, Comentario a las Leyas ele Toro, 207.
The party defendant did not raise in this case, nor is there really involved therein, any question of prescription, and the essential points to discuss and determine are, as we have indicated, whether the complaint is sufficient and whether the facts alleged therein were fully borne out by the evidence.
*518In' our opinion the complaint is sufficient. We are told therein that Juan Tomás Cabán, during his amorous intercourse with Maria Ramos, begot the plaintiff, Prudencio, who both publicly and privately was always treated by his father, Juan Tomás Cabán, as his own child; and that at the time of the conception and birth of the plaintiff his aforesaid parents were single and had capacity to contract matrimony.
These facts constitute the essential allegations that must be proven in a case' of this nature. The various acts performed by the father indicating acknowledgment should have been, and were, the object of the evidence during the trial, such evidence, moreover, having been taken without any opposition by the adverse party.
As to the' second ground, we have carefully examined all the evidence, and it is so clear and shows so absolutely that Juan Tomás Cabán could and "did acknowledge the plaintiff as his natural child that it must be concluded that the lower court committed a manifest error in weighing the same.
In conformity with the law applicable hereto, two facts must be established in a case' of this nature.
1. That the child was conceived or born when its parents could legally marry each other without dispensation, and
2. That the father acknowledged him as his natural son.
Let us look into the first fact.
It is proven by the testimony of the witnesses of both parties that Juana Maria Ramos, the mother of the plaintiff, lived in barrio Pozas, San Sebastián, and that Juan Tomás. Cabán resided in the town,
Witness, Juan Pereira, 54 years of age, testified that “he has always lived in Pozas; that he has known Juana Maria Ramos since she was a child 10 or 11 years old; that he was a neighbor of hers, and he used to go to hex house for kindling. He had known Juan Tomás Cabán for 30 years. He noticed that he frequently passed that way and was almost always hunting. He saw the girl and liked her and began to court her, until finally she fell. ’ ’
*519Juana Maria Ramos said: “That since she was a little girl she had known Juan Tomás Cahán and had had seven children by him; that Gabán had not married her, but treated her as if they had been married by the church; that he after-wards married another woman whose name she does not remember, but that before his marriage she had had five children by him, including Prudencio, who was born while Gabán was a bachelor; that Prudencio was born in barrio Pozas while she and Juan Tomás Cabán were single.”
And Domingo Liciaga stated: ‘‘ That he is sure that when Prudencio was born Juan Tomás Cabán was unmarried. ’ ’
The adverse party did not object iso the taking of this evidence nor did it contradict it when producing its own, for which reason and having, moreover, in mind the result of the other evidence taken, it must be concluded that at the time the plaintiff was conceived and born his parents could legally have contracted marriage without the necessity of any dispensation.
Let us examine the other fact. With respect to the acknowledgment the evidence is ample. We have already heard Juana Maria Ramos ’ testimony, wherein she avers, moreover, that Prudencia used to call Tomás Gabán “papa” in public, and that he called him “son”; that she and Cabán were relatives ; that Cabán and she had lived as man and wife some 30 years, etc.
Francisco Ramos, 25 years of age, testified that he was a natural son of Cabán and Juana Maria; that Prudencio is also a son of Gabán, and that Cabán and Prudencio were wont to call each other father and son publicly. This witness identified the signature of Juan Tomás Cabán attached to a paper-addressed to Prudencio, which reads as follows: “Prudencio: I hope you will come to town this afternoon so as to take charge' of the sale of a heifer. I shall go to your place this evening. Tour father, Juan T. Gabán.” To prove the authenticity of this document another one was produced which apparently contained the signature of Cabán. The document *520was admitted in evidence, and it does not appear that the party defendant objected to its admission nor that it had attacked it as spnrions.
Domingo Liciaga stated that he was a natural son of Cabán’s, but not by Juana Maria; that Cabán had had seven children by Juana Maria, whom the witness used to treat as brothers at the suggestion of his own father.
Andrés Vera stated that he was sure Prudencio was the child of Cabán, because he had been told so by the latter; that he had had amorous intercourse for two years with a daughter of Juana Eamos and of Cabán, and that the latter had said to him one day: “Look here, Andrés, you must know that I wish my daughters to marry industrious men so that they may not suffer on the morrow.” To which he had replied that “he intended to lead her to the altar, ’ ’ whereupon he consented.
José B. Borrego, .48 years of age, a native and resident of barrio Pozas, lived near Juana Maria Eamos and knew that Cabán had amorous relations with her, which lasted about 30 years; that Cabán and Prudencio treated each other as father and son, for he had on several occasions heard the boy call him “papa,” and he the' boy “son”; that he is sure that Cabán was the only one who supported Juana Eamos, and he had seen Prudencio publicly asking Cabán’s blessing.
Segundo Cortés is acquainted with the public and well-known relations existing between Cabán and Juana Eamos, and with the fact that Cabán used to address Prudencio as “son,” while Prudencio addressed Cabán as “father.”
Victoriano Latorre, 57 years of age, said that he had always lived in Pozas; that he had known Juana Maria Eamos since she was a young girl; that from that time she had had no intercourse with any man except Cabán; that Juana had had several children by Cabán; that he knows that Prudencio was Cabán’s son, because he had chosen him for his sponsor, and when they went to fetch the child he was in the house of Juana Maria Eamos; that be bad always ad*521dressed Cabán as “compadre” and Cabán did the same with him.
Dolores Rivera, 60 years of age, was the person who had assisted Jnana Maria when she gave birth to Prudencio, and she had done so by order of Cabán, who had paid her for her work.
Juan Borrero knows that Cabán lived with Jnana Ramos about 30 years; that they had had several children, including Prudencio; that Cabán was the only man who had lived with Juana.
We have already referred to the testimony of Juan Pe-reira, who stated further that Cabán addressed Prudencio as “son,” and that Prudencio called him “papa,” and that the former used to give him his blessing as his son.
And, lastly, the plaintiff himself testifies giving ample details with respect to his relations with his natural father.
The evidence produced by the defendant tended to contradict some of the points of the testimony of the plaintiff’s witnesses, such as that Cabán had led Prudencio to school, or had recommended Dr. Franco to cure him of a certain distemper. Other witnesses stated that although they had been on intimate terms with Cabán for many years they were not aware of his having had amorous relations with Juana Maria Ramos nor that Prudencio was his son. Regarding the allegations contained in the' answer to the effect that the Succession of Cabán is not composed exclusively of Onorifera Cabán and that Maria Ramos, at the time of the conception of Prudencio Ramos, was a public woman, given over to a life of licentiousness, no evidence in support of these allegations was produced by the defendant at the trial.
The question, then, is not really one of contradictory evidence. Substantially the plaintiff’s evidence has remained without contradiction. Omitting therefrom the points directiy contradicted by the defendant’s evidence and conceding that the latter should not be taken into account, yet even ■ then *522sufficient evidence would still be left to warrant a judgment sustaining tlie complaint.
It seems that the judge below did not base bis decision on the fact that he considered the testimony of the witnesses for the defendant worthy of credence and the witnesses for the plaintiff as destitute of veracity, but on the fact that upon weighing together all the evidence it was not found, in his opinion, sufficient to show the deliberate intention of the father to acknowledge the son.
We believe his conclusion to be erroneous, because the evidence not only shows that the plaintiff is the son of Cabin and of Maria, conceived and born while both were unmarried, but that he had been publicly and privately acknowledged as such son. The relations of Cabin with Maria lasted many years. Cabin cared for Prudencio, even before he was born, by sending Dolores Rivera to attend Maria while she was in her travail, and then paying her for her services. Cabin asked Victoriano Latorre to stand sponsor for his son, Pru-dencio. Latorre accepted, and was thereafter addressed by Cabin as “compadrq.” Cabin had publicly called Prudencio “son,” while the latter called Cabin “father.” Cabin had publicly given his blessing to his son, Prudencio, and in their business relations had addressed him a writing signed, “Your father, Juan T. Cabin.”
The evidence is, then, so clear that it must be concluded, as we said at the outset, that the district judge committed manifest error in weighing the same, for which reason the judgment should be reversed and another rendered in its place by this Supreme Court granting the prayer of the complaint.

Reversed.

Chief Justice Hernandez and Justices MacLeary, Wolf and Aldrey concurred.